O’CHARLEY’S INC. EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) O’CHARLEY’S INC. (the “Company”) and DAVID HEAD (“Executive”) July 30, 2010 BACKGROUND Effective September 1, 2010 (the “Commencement Date”), Executive shall commence employment as the Company's President and Chief Executive Officer and, in connection therewith, the Company and Executive desire to enter into this Agreement setting forth the terms and conditions of the employment relationship of the Executive with the Company ARTICLE I. EMPLOYMENT, DUTIES AND TERM 1.1Employment.Upon the terms and conditions set forth in this Agreement, the Company hereby employs Executive effective on the Commencement Date as the Company's President and Chief Executive Officer, and Executive accepts such employment. 1.2Duties.Executive shall devote his full-time and best efforts to the Company and to fulfilling the duties of his position, which shall include such duties as may from time to time be assigned to him by the Company.The Executive may devote reasonable time and attention to civic, charitable, business and social organizations so long as such activities do not interfere with the performance of Executive’s responsibilities under this Agreement and provided that Executive shall obtain the prior written approval of the Company’s Chairman of the Board of Directors prior to joining the board of directors or other governing body of any such civic, charitable, business or social organization.Executive is currently a board member of a privately held, dental services company; in addition to ensuring that such activities do not interfere with Executive’s performance of Executive's responsibilities under this Agreement, Executive agrees and acknowledges that Executive will resign from such board to the extent such private company should ever become a public company. Executive shall comply with the Company’s policies and procedures to the extent they are not inconsistent with this Agreement, in which case the provisions of this Agreement shall prevail.The Executive agrees to serve without any additional compensation as a member of the Board of Directors of the Company and any committee thereof and as an officer and/or director of the board of directors of any subsidiary of the Company as requested.If the Executive’s employment terminates for any reason, the Executive shall resign as an officer and director of the Company and all of its subsidiaries, such resignation to be effective no later than the date of termination of Executive's employment hereunder. 1.3Term.Subject to the provisions of Articles III, IV and V herein, this Agreement and Executive’s employment shall commence on the Commencement Date and continue until September 30, 2014 (the “Initial Term”) and shall automatically renew for successive one year periods (each, a “Renewal Term”) upon all terms, conditions and obligations set forth herein unless either party shall provide written notice to the other not less than ninety (90) days prior to the expiration of the Initial Term or any Renewal Term, as applicable.For purposes hereof, the Initial Term, together with any Renewal Term, are hereinafter referred to as the “Term.” In the event that Company does not elect to extend Executive's Term (whether an Initial Term or a Renewal Term), and provided that Company's decision not to extend is based on a reason other than those enumerated as a "Termination With Cause" as defined in Section 3.2(c) below, then the Company shall pay Executive severance equal to one year of Executive's then current Base Salary, payable in fifty-two equal weekly installments in accordance with the Company's regular payroll practices (and subject to all applicable withholdings and deductions), commencing on the first pay period following Executive's final day of employment with the Company. The payments provided pursuant to this Section 1.3 are in lieu of any other severance obligations / payments hereunder. In the event for any reason Executive shall not commence employment on or before the Commencement Date, this Agreement shall be deemed void and of no force or effect. ARTICLE II. COMPENSATION AND EXPENSES 2.1Base Salary.For services rendered under this Agreement during the Term, the Company shall pay Executive a base salary at the rate of $535,000 per annum commencing on the Commencement Date.Executive’s base salary shall be reviewed annually by the Compensation and Human Resources Committee of the Board (the “Committee”) and may be increased in the sole discretion of the Committee (such base salary, as it may be increased from time to time during the Term, is hereinafter referred to as the “Base Salary”). 2.2Bonus and Incentive.The Executive shall be eligible to participate in such bonus and incentive plans during the Term as the Committee may determine appropriate.For purposes of the Company's 2010 fiscal year, Executive shall be eligible for a bonus equal to the greater of (A)$75,000 and (B) an amount as determined in the sole discretion of the Committee.For fiscal years following the Company’s 2010 fiscal year during the Term, it is contemplated that the Executive’s bonus plan will provide for bonus eligibility based on 100% of Base Salary at the “Target” level of performance and based 100% on the Company's performance and such other metrics as from time to time determined by the Committee. It shall be a condition precedent to the Company's obligation to pay any bonus hereunder that Executive be employed by the Company on the date the Bonus is so paid. However, should the Executive work for the Company for an entire fiscal year and meet the performance measures established by the Committee which would otherwise entitle Executive to some portion or all of Executive's bonus for such fiscal year, and should Executive thereafter be subject to a Termination Without Cause prior to the date the bonus for such fiscal year is paid, then Executive shall be entitled to the payment of such bonus on the date the Company pays fiscal year bonuses to its other employees generally. 2.3Long-Term Incentive.On the Commencement Date, Executive shall be granted an option (the “Stock Option”) to purchase 120,000 shares of the Company's Common Stock at an exercise price equal to the closing price for the Company's common stock on the Commencement Date.Subject to the terms of the award agreement evidencing such Stock Option and this Agreement, fifty percent (50%) of the shares subject to the Stock Option shall vest on September 1, 2012 and fifty percent (50%) shall vest on September 1, 2013 and the Stock Option shall expire on September 1, 2020.On the Commencement Date, Executive shall be issued 40,000 shares of the Company’s Common Stock in the form of a restricted stock award (the “Restricted Stock Award”). Subject to the terms of the award agreement evidencing such Restricted Stock Award and this Agreement, the shares of Common Stock subject to the Restricted Stock Award shall “cliff” vest in full on September 1, 2014. The Agreements for the Restricted Stock Award and Stock Option shall contain language providing for the immediate vesting of the same upon a change of control as defined therein. 2.4Business Expenses.The Company shall, consistent with its policies in effect from time to time, bear all ordinary and necessary business expenses incurred by Executive in performing Executive’s duties as an employee of the Company, provided, that Executive incurs and accounts promptly for such expenses to the Company in the manner prescribed by the Company. Executive agrees to submit such expense reports in a timely manner for the Chairman of the Board's approval. 2.5Benefits.During the Term, the Company shall provide Executive with those benefits provided generally to members of senior management, including a car allowance of $25,000 per annum and a term life insurance policy providing for a death benefit of $1,000,000. ARTICLE III. SEVERANCE FOR CIRCUMSTANCES OTHER THAN CHANGE IN CONTROL 3.1Severance.This Article III shall not apply to a termination of Executive's employment following a Change in Control (as hereinafter defined), which is governed solely by Article IV. 3.2Severance Payment. (a)It is understood and agreed that if Executive’s employment with the Company should be terminated at any time prior to the expiration of the Term as a result of a Termination Without Cause (defined below) or a Termination With Good Reason (defined below), and upon the execution and delivery to the Company by Executive of an agreement, in a form presented by the Company and accepted by Executive, which acceptance shall not be unreasonably withheld or delayed, releasing all claims which Executive may have against the Company (other than claims for indemnification pursuant to Section 6.7 hereunder, claims under this Agreement, claims for vested benefits including retirement benefits, claims under COBRA, and claims for any vested equity interest in the Company), Executive shall receive, in full and complete settlement of any claims for compensation which Executive may have, and in lieu of any severance pay under any policy of the Company or otherwise, the following: (i)continued weekly payments, in accordance with the Company’s regular payroll practices (subject to all applicable withholding and deductions), for a period of fifty-two (52) weeks after the date of termination equal to one-fifty second (1/52) of Executive’s then current Base Salary; (ii)any bonus which would be payable pursuant to the last sentence of Section 2.2; and (iii)any payments and benefits which Executive or Executive’s spouse, dependents, beneficiaries or estate would have been entitled to receive pursuant to any employee health benefit plan of the Company during the twelve (12)-month period following Executive’s termination had Executive remained an employee during that period, with such benefits provided to Executive at no less than the same coverage level and at no more of a cost to Executive as in effect as of the date of Executive’s termination subject to such reduction in coverage or increases in cost as shall become in effect for senior executive employees of the Company generally, provided, however, that such continued payments and benefits shall terminate on the date or dates Executive receives substantially similar coverage and benefits, without waiting period or pre-existing condition limitations, under the plans and programs of a subsequent employer (such coverage and benefits to be determined on a coverage-by-coverage or benefit-by-benefit basis). The Company and executive agree to review the severance provided in this Section 3.2(a) upon the Executive's first anniversary with the Company; although the Executive expressly agrees and acknowledges that the Company is under no obligation to increase the severance payable hereunder, nor shall the Company's failure to do so afford Executive any greater rights than those expressly provided hereunder nor constitute grounds entitling Executive to exercise a Termination With Good Reason. (b)As used in this Article III, “Termination Without Cause” means any termination of Executive’s employment by the Company other than a Termination With Cause (defined below). (c)As used in this Article III, “Termination With Cause”means termination by the Company of Executive’s employment at any time after the Company believes in good faith it has actual knowledge of the occurrence of any of the following events: gross neglect of duty, knowing material breach of this Agreement, a material act of dishonesty or disloyalty, the inability by Executive to discharge Executive’s material duties due to alcohol or drug addiction, or gross misconduct inimical to the best interests of the Company; provided, however, that termination of employment solely due to unsatisfactory job performance shall not be considered a Termination With Cause; and, providedfurther, that a “Termination With Cause” shall not be deemed existing unless and until the Company has delivered to Executive a copy of a resolution duly adopted by the Company’s Board of Directors at a meeting of the Board duly called (after reasonable (but in no event less than seven (7) days) notice to Executive and an opportunity for Executive, together with Executive’s counsel, to be heard before the Board), finding that in the good faith opinion of the Board, Executive had engaged in the conduct set forth above and specifying the particulars thereof in reasonable detail. (d)As used in this Article III, “Termination With Good Reason” means Executive’s termination of employment at any time within the earlier of two (2) years after Executive has actual knowledge of the occurrence or the expiration of the Term, without Executive’s written consent, of one of the following events: (i) any reduction in Executive’s Base Salary or a material reduction in the health and welfare insurance, retirement and other benefits available to Executive as of the date of this Agreement, except for reductions in such benefits as shall become in effect for senior executive employees of the Company generally; (ii) the failure of the Company or any successor to honor any material terms of this Agreement; (iii) a material diminution in Executive's position, authority, duties or responsibilities; or (iv) the relocation of Executive’s principal office to a location more than fifty (50) miles from Nashville, Tennessee; provided that Executive shall have notified the Company of the existence of a condition described in items (i) through (iv), within ninety (90) days of Executive’s actual knowledge of the initial existence of the condition, and the Company shall have failed to remedy the condition within thirty (30) days of receiving such notice.For the avoidance of doubt, subsequent occurrences of these events shall start new time periods described in this paragraph. (e)In the event Executive's employment pursuant to this Agreement terminates for any reason other than a Termination Without Cause or a Termination With Good Reason, Executive shall be entitled to receive, in full and complete settlement of any claims for compensation which Executive may have, and in lieu of any severance pay under any policy of the Company or otherwise, Base Salary and benefits (including any Bonus which has been determined by the Committee to have been earned in respect of a completed fiscal year but not yet paid) to be paid or provided by the Company through the date of termination. (f)The amounts payable to Executive under this Article III are not eligible earnings under any pension, savings, deferred compensation, bonus, incentive, supplemental retirement benefit or other benefit plan of the Company. ARTICLE IV. CHANGE IN CONTROL 4.1Change In Control.No compensation shall be payable under this ArticleIV unless and until (a) there shall have been a Change in Control of the Company during the Termand (b) Executive’s employment by the Company thereafter shall have been terminated in accordance with Section 4.2. For purposes of this Agreement, a Change in Control means the happening of any of the following: (a)any person or entity, including a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company, a wholly-owned subsidiary thereof, any employee benefit plan of the Company or any of its Subsidiaries becomes the beneficial owner of the Company’s securities having 50% or more of the combined voting power of the then outstanding securities of the Company that may be cast for the election of directors of the Company (other than as a result of an issuance of securities initiated by the Company in the ordinary course of business); or (b)as the result of, or in connection with, any cash tender or exchange offer, merger or other business combination, sale of assets or contested election, or any combination of the foregoing transactions, less than a majority of the combined voting power of the then outstanding securities of the Company or any successor corporation or entity entitled to vote generally in the election of the directors of the Company or such other corporation or entity after such transaction are held in the aggregate by the holders of the Company’s securities entitled to vote generally in the election of directors of the Company immediately prior to such transaction. 4.2Termination.If a Change in Control of the Company shall have occurred during the Term, Executive shall be entitled to the compensation and health benefits provided in Section 4.3 upon the subsequent termination of Executive’s employment with the Company by Executive or by the Company within eighteen months of the Change in Control of the Company unless such termination is as a result of (i)Executive’s death; (ii) Termination by Reason of Disability (as defined in Section 4.2(a)); (iii)Termination by Reason of Retirement (as defined in Section 4.2(b)); (iv) Termination With Cause (as defined in Section 4.2(c)); or (v) termination by the Executive other than a Termination With Good Reason (as defined in Section 4.2(d)). (a)As used in this Article IV, “Termination by Reason of Disability” means a termination of the Executive by the Company by reason of Executive’s inability, as determined by the Board, to perform his regular duties and responsibilities due to physical or mental illness which has lasted for six months and within 30 days after written notice of termination is thereafter given by the Company, Executive shall not have returned to the full-time performance of Executive’s duties. (b)As used in this Article IV, “Termination by Reason of Retirement” means a termination by the Company or Executive of Executive’s employment based on Executive’s having reached age 65 or such other age as shall have been fixed in any arrangement established with Executive’s consent with respect to Executive. (c)As used in this Article IV, "Termination With Cause" means the termination of the Executive's employment on the basis of fraud, misappropriation or embezzlement on the part of Executive. Notwithstanding the foregoing, the termination of Executive's employment shall not be deemed to have been a Termination With Cause unless and until there shall have been delivered to Executive a copy of a resolution duly adopted by the affirmative vote of not less than three-quarters of the membership of the Company's Board of Directors (excluding Executive if Executive is then a member of the Board of Directors) at a meeting of the Board called and held for the purpose (after reasonable notice to Executive and an opportunity for Executive, together with Executive's counsel, to be heard before the Board), finding that in the good faith opinion of the Board Executive was guilty of conduct set forth in the first sentence of this Section 4(c) and specifying the particulars thereof in detail. (d)As used in this Article IV, "Termination for Good Reason" means a termination by the Executive upon the occurrence of any of the following (without Executive's express written consent): (i)the assignment to Executive by the Company of duties that constitute a material diminution of Executive's position, duties, responsibilities and status with the Company immediately prior to a Change in Control of the Company, or a change in Executive's titles or offices as in effect immediately prior to a Change in Control of the Company, or any removal of Executive from or any failure to reelect Executive to any of such positions, except in connection with a Termination by Reason of Disability, a Termination by Reason of Retirement, a Termination With Cause, a termination by the Executive other than a Termination for Good Reason or as a result of Executive's death (each as defined in this Article IV); (ii)any reduction by the Company in Executive's Base Salary or a material reduction in the health and welfare insurance, retirement and other benefits available to Executive as of immediately prior to the Change in Control, except for reductions in such benefits as shall become in effect for senior executive employees of the Company generally; (iii)a relocation of the Company's principal executive offices to a location more than fifty (50) miles from Nashville, Tennessee, or Executive's relocation to any place other than the location at which Executive performed Executive's duties prior to a Change in Control of the Company, except for required travel by Executive on the Company's business to an extent substantially consistent with Executive's business travel obligations at the time of a Change in Control of the Company; (iv)any material breach by the Company or any successor of any provision of this Agreement; or (v)any failure by the Company to obtain the assumption of this Agreement by any successor or assign of the Company; provided that Executive shall have notified the Company of the existence of a condition described in items (i), (ii) or (iii), within ninety (90) days of Executive's actual knowledge of the initial existence of the condition, and the Company shall have failed to remedy the condition within thirty (30) days of receiving such notice. For the avoidance of doubt, subsequent occurrences of these events shall start new time periods described in this paragraph. (e)Notice of Termination.Any termination by the Company under this ArticleIV shall be communicated by a Notice of Termination. For purposes of this Agreement, a “Notice of Termination” shall mean a written notice which indicates those specific termination provisions in this Agreement relied upon and which sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of Executive’s employment under the provisions so indicated. For purposes of this Agreement, no such purported termination by the Company shall be effective without such Notice of Termination. (f)Date of Termination.“Date of Termination” shall mean (a) if Executive’s employment is terminated by the Company, the date on which a Notice of Termination is given, or (b) if Executive terminates his employment pursuant to Section 4.2(d), the date executive so terminates his employment; provided the Company has been afforded a thirty (30) day cure period in the instance of conditions described in Section4.2(d)(i), (ii) or (iii) and the Company has failed to satisfactorily cure such conditions during such period. 4.3Compensation Upon Termination of Employment. (a)Under the circumstances set forth in Section 4.2, the Company shall pay to Executive as severance pay in a lump sum, in cash, on the fifth (5th) day following the Date of Termination, an amount equal to the sum of: (i) 350% of the average of Executive's Base Salary during the three calendar years preceding the Change in Control; and (ii) 150% of the highest bonus compensation paid to Executive for any of the three calendar years preceding the Change in Control; provided, however, that if the lump sum severance payment under this Section 4.3, either alone or together with other payments which Executive has the right to receive from the Company, would constitute a “parachute payment” (as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)), at the written election of the Executive such lump sum severance payment shall be reduced to the largest amount as shall result in no portion of the lump sum severance payment under this Section 4.3 being subject to the excise tax imposed by Section 4999 of the Code. (b)In addition to the lump sum payment provided in Section 4.3(a), the Company shall provide to Executive health insurance equivalent to that provided to Executive immediately prior to the Date of Termination until the earlier of: (i) eighteen months following the Date of Termination or (ii)such time as Executive is employed by another employer and is covered or permitted to be covered by benefit plans of another employer providing substantially similar coverage. (c)Additionally, all unvested Restricted Stock Awards and Stock Options granted pursuant to this Agreement shall immediately vest upon such Change in Control. ARTICLE V. NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY 5.1Noncompetition. (a)So long as Executive remains employed by the Company, Executive shall not compete, directly or indirectly, with the Company. In accordance with this restriction, but without limiting its terms, Executive shall not: (i)enter into or engage in any business which competes with the business of the Company; or (ii)promote or assist, financially or otherwise, any person, firm, association or corporation or any other entity engaged in any business which competes with the business of the Company. (b)For a period of twelve (12) months following termination of Executive’s employment with the Company for any reason (the “Non-compete Period”), Executive shall not enter into or engage in any business that competes with the business of the Company. (c)During the Non-compete Period, Executive shall not promote or assist financially or otherwise, any person, firm, association, partnership, corporation, or any other entity engaged in any business which competes with the business of the Company. (d)For the purposes of this Section 5.1, Executive understands that he shall be competing with the business of the Company if he engages in any or all of the activities set forth herein directly as an individual on his own account, or indirectly as a partner, joint venturer, employee, agent, consultant, officer and/or director of any firm, association, corporation, or other entity, or as a stockholder of any corporation in which Executive owns, directly or indirectly, individually or in the aggregate, more than one percent (1%) of the outstanding stock; provided, however, that at such time as he is no longer employed by the Company, Executive’s direct or indirect ownership as a stockholder of less than five percent (5%) of the outstanding stock of any publicly traded corporation shall not by itself constitute a violation of this Section 5.1. (e)For the purposes of this Section5.1, the Company’s business is defined as owning, operating and/or franchising restaurants in either the steak and/or casual dining segment of the restaurant industry, as well as any other segments of the restaurant industry in which the Company shall own, operate or franchise restaurants during the Term and as of the date of termination of Executive’s employment with the Company. The above nowithstanding, provided that any such: (i) casual dining restaurant is not located within seven (7) miles of any casual dining restaurant owned, operated or franchised by the Company or in development by the Company or any of its franchisees as of the date Executive's employment with the Company is terminated; or (ii) steak restaurant is not located within twenty (20) miles of any Stoney River restaurant owned, operated or franchised by the Company or in development by the Company or any of its franchisees as of the date Executive's employment with the Company is terminated; then the same shall not be deemed a competing business hereunder. Executive understands that the activities described in this Section5.1, shall be prohibited only within the United States. If it shall be judicially determined that Executive has violated any of his obligations under this Section5.1, then the period applicable to the obligation which Executive shall have been determined to have violated shall automatically be extended by a period of time equal in length to the period during which said violation(s) occurred. (f)In the event of a termination of Executive’s employment under circumstances where Executive is not entitled to receive severance pay pursuant to Section3.2(a) or Section4.3 of this Agreement, prior to engaging in any of the activities set forth in Section5.1(b) or 5.1(c) during the Non-compete Period (a “Competitive Activity”), Executive shall give 30days prior written notice to the Company describing in reasonable detail the proposed Competitive Activity and a copy of any written offer of employment or engagement relating thereto. At its sole option, the Company may, by written notice to Executive provided within 20days of receipt of Executive’s notice meeting the requirements of this Section5.1(f), waive the restrictions on the ability of the Executive to engage in the Competitive Activity set forth in Executive’s notice. In such event, Executive shall be entitled to engage in the Competitive Activity set forth in Executive’s notice. In the event Executive has provided notice to the Company pursuant to this Section5.1(f), Executive has not engaged in the Competitive Activity described in the notice as a result of his non-competition obligations set forth in this Section5.1 and the Company has not waived the restrictions on the ability of the Executive to engage in such Competitive Activity in accordance with this Section5.1(f), the Company shall pay Executive an amount equal to the Executive’s Base Salary as in effect upon the termination of his employment until the end of the Non-compete Period. 5.2Nonsolicitation.Executive agrees that, for a period of eighteen (18) months following Executive's termination, he shall not directly or indirectly at any time solicit or induce or attempt to solicit or induce any employee(s) (at the level of director or above) of the Company or any of its parent, subsidiary or affiliate entities to terminate their employment with the Company or such entity or hire, employ or otherwise retain the services of any such employee. 5.3Confidentiality. (a)During the Term and at any time thereafter, Executive shall not disclose, furnish, disseminate, make available or, except in the ordinary course of performing his duties on behalf of the Company, use any trade secrets or confidential business and technical information of the Company, or its parent, subsidiaries or affiliated entities without limitation as to when it was acquired by Executive or whether it was compiled or obtained by, or furnished to Executive while he was employed by the Company. Such trade secrets and confidential business and technical information are considered to include, without limitation, development plans, financial statistics, research data, or any other statistics and plans contained in monthly and annual review books, profit plans, capital plans, critical issues plans, strategic plans, or marketing, real estate, or store operations plans. Executive specifically acknowledges that all such information, whether reduced to writing or maintained in Executive’s mind or memory and whether compiled by the Company and/or Executive derives independent economic value from not being readily known to or ascertainable by proper means by others who can obtain economic value from its disclosure or use, that reasonable efforts have been put forth by the Company to maintain the secrecy of such information, that such information is and shall remain the sole property of the Company and that any retention and use of such information during or after the termination of Executive’s relationship with the Company (except in the course of Executive’s performance of his duties) shall constitute a misappropriation of the Company’s trade secrets; provided, however, that this restriction shall not apply to information which is in the public domain or otherwise made public by others through no fault of Executive. (b)The above restrictions on disclosure and use of confidential information shall not prevent Executive from: (i) using or disclosing information in the good faith performance of his duties on behalf of the Company; (ii) using or disclosing information to another employee to whom disclosure is required to perform in good faith the duties of either person on behalf of the Company; (iii) using or disclosing information to another person or entity bound by a duty or an agreement of confidentiality as part of the performance in good faith of Executive’s duties on behalf of the Company or as authorized in writing by the Company; (iv) at any time after the period of Executive’s employment using or disclosing information to the extent such information is, through no fault or disclosure of Executive, generally known to the public; (v) using or disclosing information which was not disclosed to Executive by the Company or otherwise during the period of Executive’s employment which is then disclosed to Executive after termination of Executive’s employment with the Company by a third party who is under no duty or obligation not to disclose such information; or (vi) disclosing information as required by law. If Executive becomes legally compelled to disclose any of the confidential information, Executive shall (i) provide the Company with reasonable prior written notice of the need for such disclosure such that the Company may obtain a protective order; (ii) if disclosure is required, furnish only that portion of the confidential information which, in the written opinion of Executive’s counsel delivered to the Company, is legally required; and (iii) exercise reasonable efforts to obtain reliable assurances that confidential treatment shall be accorded to the confidential information. (c)Executive expressly agrees and understands that the remedy at law for any breach by Executive of this Article V will be inadequate and that the damages flowing from such breach are not readily susceptible to being measured in monetary terms. Accordingly, it is acknowledged that upon any violation of any provision of this Article V, the Company will be entitled, subject to applicable legal standards and burden of proof, to seek to immediate injunctive relief and may obtain a temporary order restraining any threatened or further breach. Nothing in this Agreement shall be deemed to limit the Company’s remedies at law or in equity for any further breach by Executive of any of the provisions of this Agreement which may be pursued or availed of by the Company. ARTICLE VI. MISCELLANEOUS 6.1Notice.For purposes of this Agreement, notices and all other communications provided for in the Agreement shall be in writing and shall be deemed to have been duly given when delivered or mailed by United States registered mail, return receipt requested, postage prepaid, as follows: If to the Company:O’Charley’s Inc. 3038 Sidco Drive Nashville, Tennessee37204 Attention:Chairman of the Board If to Executive:David Head 4311 Sneed Road Nashville, TN 37215 or such other address as either party may have furnished to the other in writing in accordance herewith, except that notices of change of address shall be effective only upon receipt. 6.2Modification.No provisions of this Agreement may be modified, waived or discharged unless such waiver, modification or discharge is agreed to in a writing signed by Executive and the Company. No waiver by either party hereto at any time of any breach by the other party hereto of, or compliance with, any condition or provision of this Agreement to be performed by such other party shall be deemed a waiver of similar or dissimilar provisions or conditions at the same or at any prior or subsequent time. No agreements or representations, oral or otherwise, express or implied, with respect to the subject matter hereof have been made by either party that are not set forth expressly in this Agreement. 6.3Validity.The invalidity or unenforceability of any provisions of this Agreement shall not affect the validity or enforceability of any other provision of this Agreement, which shall remain in full force and effect. 6.4Counterparts.This Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original but all of which together shall constitute one and the same instrument. 6.5Legal Fees and Expenses.In the event either party hereto shall institute litigation against the other party hereto relating to the interpretation or enforcement of this Agreement, the prevailing party in such litigation shall be entitled to recover from the other party any and all attorneys’ and related fees and expenses incurred by the prevailing party in such litigation. 6.6No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.Executive shall not be required to mitigate damages or the amount of any payment provided for under this Agreement by seeking other employment or otherwise, nor shall the amount of any payment provided for under this Agreement be reduced by any compensation earned by Executive as the result of employment by another employer after the Term, or otherwise. 6.7Indemnification.It is understand and agreed that the Company will indemnify Executive (including advancing expenses) to the fullest extent permitted by Tennessee law and the Company’s Charter and Bylaws for any judgments, amounts paid in settlement and reasonable expenses, including reasonable attorneys’ fees, incurred by Executive in connection with the defense of any lawsuit or other claim to which Executive is made a party by reason of being an officer, director or employee of the Company or any of its subsidiaries. 6.8Assignment; Successor to the Company.This Agreement is not assignable by either party without the prior written consent of the other except that the Company may assign it without such consent to any parent, subsidiary or affiliated entity, and upon such entity’s assumption of the Company’s duties and obligations hereunder, such entity shall succeed to each of the Company’s rights hereunder. Upon such assignment and assumption, Executive agrees to and becomes an employee of such entity, and all references to the Company in this Agreement shall, as the context requires, be deemed to be to the entity to which such assignment, assumption and employment relate.The Company will require any successor or assign (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business and/or assets of the Company, by agreement in form and substance satisfactory to the Executive, expressly, absolutely and unconditionally to assume and agree to perform this Agreement in the same manner and to the same extent that the Company would be required to perform it if no such succession or assignment had taken place.Any failure of the Company to obtain such agreement prior to the effectiveness of any such succession or assignment shall be a material breach of this Agreement and shall entitle the Executive to terminate the Executive's employment and such termination shall constitute a Termination for Good Reason under Article IV.As used in this Agreement, "Company" shall mean the Company as hereinbefore defined and any successor or assign to its business and/or assets as aforesaid which executes and delivers the agreement provided for in this Section 6.8 or which otherwise becomes bound by all the terms and provisions of this Agreement by operation of law.Notwithstanding anything to the contrary herein, this Agreement, in the event of the death of Executive, shall inure to the benefit of and be enforceable by Executive’s personal and legal representatives, executors, administrators, successors, heirs, distributes, devisees and legatees.If Executive should die while any amounts are still payable to him hereunder, all such amounts, unless otherwise provided herein, shall be paid in accordance with the terms of this Agreement to Executive’s devisee, legatee, or other designee or, if there be no such designee, to Executive’s estate. 6.9Governing Law; Jurisdiction.This Agreement and any amendments thereto shall become and shall be governed by, and construed in accordance with, the internal, substantive laws of the State of Tennessee. Executive agrees that the state and federal courts located in the State of Tennessee shall have jurisdiction in any action, suit or proceeding against Executive arising out of this Agreement and Executive hereby: (a) submits to the personal jurisdiction of such courts; (b) consents to service of process in connection with any action, suit or proceeding against Executive; and (c) waives any other requirement (whether imposed by statute, rule of court or otherwise) with respect to personal jurisdiction, venue or service of process. 6.10Section 409A Provisions.It is intended that (i) each payment or installment of payments provided under this Agreement is a separate “payment” for purposes ofSection 409A of the Code and (ii) that the payments satisfy, to the greatest extent possible, the exemptions from the application of Code Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).Notwithstanding anything to the contrary in this Agreement, if the Company determines (i) that on the date of Executive’s termination of employment or at such other time that the Company determines to be relevant, the Executive is a “specified employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be provided to the Executive pursuant to this Agreement are or may become subject to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at the time otherwise required under this Agreement, then (A) such payments shall be delayed until the date that is six (6) months after the date of the Executive’s termination of employment with the Company, or such shorter period that, as determined by the Company, is sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay Period”).Any payments delayed pursuant to this Section 6.10 shall be made in a lump sum on the first day of the seventh month following the Executive’s termination of employment, or such earlier date that, as determined by the Company, is sufficient to avoid the imposition of any Section 409A Taxes. The Company shall make any payment or provide any benefit to the extent that Section 409A would not be triggered by such payment or benefit as otherwise provided herein. 6.11Entire Agreement.This Agreement, those documents expressly referred to herein, and those documents by which Executive is entitled to remuneration or benefits under this Agreement, contain the entire understanding between the parties hereto with respect to the subject matter hereof, and supersedes the provisions of each and every other agreement or understanding, whether oral or written, between the undersigned and the Company relating to the subject matter contained herein, and any such agreement or understanding shall be of no further force and effect. The provisions of this Agreement are severable and if any one or more provisions may be determined to be illegal or otherwise unenforceable, in whole or in part, the remaining provisions and any partially unenforceable provision, to the extent enforceable in any jurisdiction, shall, nevertheless, be binding and enforceable. The parties hereto agree that when fully executed, the foregoing shall constitute a legally enforceable agreement between the parties, which also shall inure the benefit of the Company’s successors and assigns and Executive's heirs and personal representatives. 6.12Review of Agreement by Executive.Executive represents that prior to signing this Agreement, he has read, fully understood and voluntarily agrees to the terms and conditions as stated above, that he was not coerced to sign this Agreement, that Executive was not under duress at the time he signed this Agreement and that, prior to signing this Agreement, Executive had adequate time to consider entering into this Agreement, including without limitation, the opportunity to discuss the terms and conditions of this Agreement, as well as its legal consequences, with an attorney of his choice. This Agreement shall become effective as of the date hereof. [Signature Page Follows] IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first above written. O’CHARLEY’S INC. By: /s/ Philip J. Hickey, Jr. Name:Philip J. Hickey, Jr. Title:Chairman of the Board EXECUTIVE /s/ David Head Name:David Head Signature Page to O’Charley’s Inc. Executive Employment Agreement
